Citation Nr: 0815578	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) before 
October 14, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from October 14, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the July 2003 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) that 
initially established service connection for PTSD, effective 
October 10, 2001.  The veteran submitted a notice of 
disagreement with the 30 percent evaluation assigned in this 
decision and the current appeal ensued.  

The evaluation for the veteran's PTSD was increased to 50 
percent in an October 2005 rating decision, effective from 
October 14, 2005.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the veteran's claim remains on 
appeal, and shall be reviewed as two separate issues.  



FINDINGS OF FACT

1.  Prior to October 14, 2005, the veteran's PTSD was 
productive of symptomatology that more nearly resembled that 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including depression, anxiety, irritability, and sleep 
impairment.  

2.  From October 14, 2005, the veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in the areas of work, family relations, 
thinking, and mood; total occupational and social impairment 
has not been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to October 14, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.130, Code 9411 (2007).  

2.  The criteria for an evaluation of 70 percent for PTSD 
from October 14, 2005 have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has sufficiently complied with its VCAA duties to assist 
the veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
examinations with regard to the claim on appeal, and all 
pertinent evidence has been obtained.  

As discussed below the evidence showed an increase in 
disability as of October 14, 2005.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  
The veteran was not provided a new examination, despite the 
evidence of worsening.  The failure to provide a new 
examination is not prejudicial in this case, because VA 
outpatient treatment records provide sufficient information 
to rate the disability, and because the Board is granting a 
70 percent rating as of that date.  The veteran has contended 
that the disability should be rated between 50 and 70 
percent, and the undisputed evidence shows that he remains 
employed.  There is no question that he has total 
occupational impairment, as is required for a 100 percent 
rating.  An examination could not serve to substantiate 
entitlement to a rating in excess of that granted in this 
decision.

There is no indication that there are any pertinent 
outstanding medical records that must be obtained, and the 
Board may proceed with review of the veteran's appeal. 

Increased Evaluation

In his June 2005 substantive appeal, the veteran argued that 
he has panic attacks and problems at work, and states that 
his disability should be evaluated as 50 or 70 percent 
disabling. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The veteran underwent his initial VA examination for PTSD in 
January 2002.  He was living alone after a recent separation 
from his second wife.  The veteran was also experiencing 
problems on the job.  He was feeling irritable, depressed, 
and suffering from sleep loss.  The veteran was meeting 
regularly with a PTSD group.  He admitted to bouts of 
irritability and anger, and at times he recognized 
hypervigilance.  There was no restricted affect, and no 
evidence of delusional or suicidal thinking.  His mood was 
fairly stable, but he tended to brood over losses, which 
would make him depressed and sleepless.  Insight and judgment 
were adequate.  On testing, the veteran scored high for 
social and self alienation.  The diagnosis was PTSD, moderate 
with depression.  The score on the Global Assessment of 
Functioning (GAF) scale was 65.  

VA psychology records from January 2003 note that the veteran 
had been struggling with depression since his divorce and the 
death of his father.  He reported difficulty with sleep, 
motivation and feelings of isolation.  The veteran felt 
better at work where he tended to forget his problems.  The 
veteran denied suicidal and homicidal ideations, and auditory 
and visual hallucinations.  He reported mild PTSD symptoms 
with dreams of service in Vietnam.  On mental status 
examination, the veteran was alert and cooperative, casually 
dressed, and with an appropriate affect.  His memory, 
judgment and insight were good.  The assessment included 
major depressive disorder/dysthymia.  

An April 2003 letter from a private social worker states that 
the veteran had been participating in group counseling 
sessions since April 2001, but with little improvement in his 
overall symptoms.  The veteran's symptoms included sleep 
problems with nightmares approximately once a month, anger 
problems, and feelings of sadness and loss after the end of 
his marriage.  The veteran was also concerned with feelings 
of isolation, disconnection, and guilt.  He had problems with 
hypervigilance and a sense of loss of safety, and a tendency 
to isolate.  He also reported problems with anger, which was 
a concern for him at work.  The diagnoses were PTSD and major 
depression.  

VA treatment records dated from March to August 2003 show 
that the veteran continued to work at the telephone company, 
but he was feeling increased pressure on the job.  He 
continued to feel depressed, but his sleep was "okay", and 
he denied suicidal and homicidal ideations.  His mother had 
passed away after a protracted illness but he had been able 
to handle the crisis.  The assessment was major depressive 
disorder, bereavement.  

Additional VA treatment records from January to November 2004 
note that he veteran was feeling increased stress on the job.  
He was depressed due to recent losses in his life.  November 
2004 records note that the veteran was not completely 
isolated from family and friends because he was an active 
host to neighbors.  He reported doing well and sleeping 
"good", and he denied suicidal and homicidal ideations, and 
hallucinations.  His mood was appropriate and his effect was 
neutral.  The assessment was PTSD, and major depressive 
disorder.  

A January 2005 Vet Center letter from the same psychologist 
who provided the April 2003 private letter has been submitted 
in order to provide an update of the veteran's condition.  
The veteran continued to attend both group and individual 
therapy sessions at a private VA contractor.  He was also 
seen by a VA psychologist and psychiatrist every few months.  
The veteran had a strong work ethic and rarely missed work, 
but PTSD symptoms were affecting his performance.  He 
reported putting all his energy into work with nothing left 
over for other activities.  He reported almost no social 
activities.  The veteran said he was experiencing an increase 
in instructive thoughts, irritability, and anger.  He 
reported poor sleep with weekly nightmares.  The veteran also 
had increasing problems with memory and concentration.  The 
psychologist opined that the veteran was having greater 
difficulty, and that PTSD symptoms were having a greater 
impact on daily functioning.  

In April 2005 the veteran's psychiatrist stated that the 
veteran was doing well and sleeping "good".  He denied 
suicidal or homicidal ideation, and hallucinations.  His 
memory was fair, as was his judgment and insight.  

The veteran was seen by his VA psychologist on the same day 
in April 2005 that he had been seen by his psychiatrist.  The 
veteran had recently returned from a vacation with two 
friends.  He felt better after his return but the feeling did 
not last.  He was disappointed that he did not have more 
contact with his sons.  The diagnosis was PTSD, severe, with 
depression.  

The veteran was afforded a VA psychiatric examination in 
August 2005.  The claims folder was reviewed by the examiner.  
The veteran's psychiatric history was negative for inpatient 
treatment, suicidal or homicidal ideations, or legal history.  
It was positive for psychotropic medications.  The veteran 
reported that he had worked at the same phone company for 33 
years.  He admitted to some occasional problems with 
authority figures but generally functioned very well and was 
an excellent worker as a rule.  He worked very long hours.  
Work stress had steadily increased.  

The veteran did not have a lot of social activities but did 
have some close friends with whom he played cards every 
month.  The veteran had some current stressors in his 
relationship with his former wife and his step children.  
Other recent stressors had been his divorce, the death of his 
parents and an excessive workload, but he had handled them 
pretty well.  

The veteran acknowledged occasional nightmares and dreams 
about Vietnam.  There were some sleep problems and 
irritableness, but this had mellowed with medication.  
Startle response was also better with medication.  His 
concentration was pretty good.  The veteran had some problems 
around crowds, as well as some hypervigilant symptoms.  He 
did not feel detached or estranged, but did not necessarily 
like to be around people.  There were some possible 
restrictions in affect and possible anhedonic symptoms, as 
well as avoidance of thoughts and conversations about 
Vietnam.  

The veteran did not have any psychotic symptoms, and his 
depressive symptoms appeared to be better overall.  Mental 
status examination showed that the veteran was alert and 
oriented.  He was calm and engaging throughout and did not 
appear agitated.  There were no unusual mannerisms and speech 
was within normal limits.  The veteran denied past or present 
homicidal or suicidal ideations.  There were no delusions or 
hallucinations, and no evidence of any major concentration or 
memory disturbances.  Judgment and insight were good.  The 
diagnostic impression was PTSD, and the GAF was in the range 
of 61 to 70.  

VA treatment records dated in September 2005 show that the 
veteran was distressed over the denial of his appeal for a 
higher evaluation and over continuing pressure at work.  He 
described a road rage incident that resulted in a verbal 
confrontation.  The assessment was PTSD and depression.  

The veteran was seen for his regularly scheduled psychiatric 
appointment on October 5, 2005.  He stated that he was not 
doing well, that he was having trouble sleeping, and that he 
was still having problems coping with his divorce of four 
years and the absence of his kids.  He continued to work for 
the phone company and to work very hard.  The veteran was in 
contact with his siblings and socialized with the widow of a 
friend who had recently passed away.  He was experiencing 
road rage.  He denied suicidal or homicidal ideations, had 
good eye contact, and had good speech tone and flow.  The 
assessment was PTSD and major depressive disorder.  He was to 
be seen in three months, unless he needed to be seen sooner.

An October 14, 2005 VA treatment record reports that the 
veteran was feeling more overwhelmed about the various 
stressors in his life.  He was considering early retirement 
from his job.  The veteran felt more depressed and confused 
due to a lack of concentration.  He reported fleeting 
suicidal ideations, including the method.  The veteran 
appeared quite anxious.  He could not sit still and his 
speech was rambling and off target at times.  He scored in 
the severe range of depression on the Beck Depression 
Inventory.  The assessment was PTSD with depression.  

Before October 14, 2005

Prior to October 14, 2005 the veteran's symptoms included 
some sleep problems with an occasional nightmare, 
irritability, and some hypervigilance.  He was experiencing 
depression due to traumatic events in his life.  He also 
complained of increased stress at work.  However, he 
continued to work full time at the same job he had held for 
over 30 years, with few if any absences due to PTSD.  In 
addition, he retained a few friends with whom he socialized, 
and he remained in contact with his siblings.  

When the veteran's symptoms are compared to those listed in 
the rating code as representative of a 50 percent evaluation, 
there is no evidence that the veteran had a flattened affect, 
unusual speech, panic attacks, difficulty in understanding 
commands, impairment of memory, judgment or abstract 
thinking, or difficulty in maintaining effective work 
relationships.  There was some evidence of difficulty in more 
than a few social relationships and with motivation, but as a 
whole his symptomatology more nearly resembled that typical 
of the 30 percent evaluation, with a depressed mood, anxiety, 
sleep impairment, and mild memory loss.  

Furthermore, the January 2002 VA examiner assigned a GAF 
score of 65 in January 2002, and the August 2005 VA examiner 
stated that the GAF was in the range of 61 to 70.  A GAF of 
61 to 70 rating indicates "mild symptoms or some difficulty 
in social, occupational, or school functioning."  AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125, 
4.130 (2007).

While the veteran was assessed on one occasion as having 
severe PTSD, the disability was assessed shortly thereafter 
on a more detailed VA examination, as causing no more than 
mild impairment, as shown by the GAF.  

The Board finds that these scores are consistent with the 30 
percent evaluation in effect prior to October 14, 2005.  
Therefore, as the veteran's symptomatology more nearly 
resembled that of the 30 percent evaluation for this period, 
an increased rating is not warranted.  


From October 14, 2005

VA treatment records and the veteran's October 2005 statement 
show that his symptoms had clearly increased as of October 
14, 2005.  This was the first time that the veteran's speech 
was described as rambling and off target.  He was more 
depressed and had lack of concentration.  He appeared anxious 
and was unable to sit, and was thinking of quitting his job 
due to stress and fear of being fired.  He was noted to have 
severe depression, and fleeting suicidal ideation.  It was 
also noted that he had few if any social interactions.

These findings are indicative of deficiencies in the areas of 
work, family relations, judgment, thinking and mood.  
Accordingly, the criteria for a 70 percent rating are met as 
of October 14, 2005.

The veteran's most recent statement was received on October 
24, 2005.  At that time, the veteran reported that he 
remained employed.  He has been able to maintain this 
employment for decades.  Hence, it cannot be found that PTSD 
results in total occupational impairment.  In the same 
statement where the veteran reported having no social life, 
he reported interactions with other veterans, thus suggesting 
that he does not have total social impairment.  In any event 
a rating will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The evidence supports the grant of a 70 percent rating 
effective October 14, 2005, but is against the grant of a 
higher schedular evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.



Extraschedular

The rating schedule is generally deemed adequate to rate a 
disability.  38 C.F.R. § 3.321(a) (2007).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 05-2066 (Apr. 23, 2008).  

In this case, the veteran has reported that PTSD causes 
interference with employment.  The rating schedule 
specifically contemplates occupational impairment in the 
criteria for evaluating PTSD, and the assigned evaluations 
have been based on such impairment.  The rating schedule is 
therefore, adequate to evaluate the veteran's disability.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD before October 14, 2005 is denied. 

Entitlement to an evaluation of 70 percent for PTSD is 
granted, effective October 14, 2005.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


